Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 in the reply filed on 12/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no unit for the sear number claimed in the claims 1-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017200297A1 (WO’297) alone or further in view of US20140319411A1 (US’411). 
WO’297 discloses a slurry composition for chemical-mechanical polishing, the composition exhibiting a small change in pH over time in an acidic atmosphere, thereby being easily storable for a long time. The slurry composition for chemical-mechanical polishing comprises an abrasive, 0.000006-0.01 wt% of aluminum, and water. It is preferable that the number of silanol groups on the surface of the abrasive and the aluminum content meet the requirements of the following mathematical formula. 0.0005 < (S * C)*100 <= 4.5, wherein S is the number (unit: number/nm2) of silanol groups 2 of the surface of the abrasive, and C is the aluminum content (wt%) in the slurry composition( lines 68-100). The abrasive is for polishing the film to be polished, and silica-based abrasives such as fumed silica, colloidal silica, and mixtures thereof are used. The particle size of the abrasive is 5 to 200 nm, specifically 10 to 150 nm, and the content of the abrasive is 0.001 to 20% by weight, specifically 0.01 to 10% by weight, more specifically based on the total slurry composition. Is 0.1 to 5% by weight (lines 132-136).
WO’297 discloses that the particle size of the abrasive is 5 to 200 nm, specifically 10 to 150 nm, and the content of the abrasive is 0.001 to 20% by weight, specifically 0.01 to 10% by weight, more specifically based on the total slurry composition. Is 0.1 to 5% by weight. If the particle size of the abrasive is too small or the content is too small, the polishing rate of the metal film may be lowered, and if the particle size is too large or too much, scratches on the metal film and the silicon oxide film may occur excessively( lines 125-150). Thus, WO’297 implies the overlapping range of the claimed CV value since the particle can have substantially same size. It should be noted that MPEP 2144 stateimplys “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). Thus, obtaining the optimum or workable range of the thickness such as one which would have at least an 
WO’297 discloses that silica-based abrasive surface silanol group (silanol group) are Si-OH or Si-O of - meaning a functional group, and the more abrasive surface on the number of silanol groups, it was confirmed that an excellent polishing rate. If the silanol group having chemical activity on the surface of the abrasive is large, the polishing rate is expected to increase as the abrasive is easily bonded to the hydroxyl group on the surface of the oxide film and the oxide film surface is easily removed by physical friction. In addition, the more silanol groups, the lower the degree of condensation of Si-O-Si, and physical friction does not occur excessively, thus reducing scratches. On the other hand, excessive silanol groups on the surface of the abrasive lower the dispersion stability in the acidic region and cause a change in pH when stored for a long time. When such storage stability problems such as pH change occur, even if the polishing performance such as the polishing rate is excellent, quality cannot be maintained for a long time and the mercury deteriorates( lines 150-190). It is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the silanol group is related to the claimed Sears number (Y or/and y), and suitable amount of the silanol group would directly affect the polishing slurry set forth above. 

In the alterative, WO’297 is silent about the coefficient of variation as applicant set forth in the claims.
US20140319411A1 discloses that in order for LPDs on the semiconductor wafer surface to be reduced, a CV value is preferably 10% or less and more preferably 7% or less ([0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the WO’297 slurry composition with an abrasive CV value less than 10% to be suitable for the semiconductor wafer surface polishing motivated by the fact that US20140319411A1 discloses that in order for LPDs on the semiconductor wafer surface to be reduced, a CV value is preferably 10% or less and more preferably 7% or less ([0040].
Claims 1 - 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017200297A1(WO’297), and further in view of US20160177155A1(US’155).
WO’297 discloses a slurry composition for chemical-mechanical polishing, the composition exhibiting a small change in pH over time in an acidic atmosphere, thereby being easily storable for a long time. The slurry composition for chemical-mechanical polishing comprises an abrasive, 0.000006-0.01 wt% of aluminum, and water. It is preferable that the number of silanol groups on the surface of the abrasive and the aluminum content meet the requirements of the following mathematical formula. 0.0005 < (S * C)*100 <= 4.5, wherein S is the number (unit: number/nm2) of silanol groups 2 of the surface of the abrasive, and C is the aluminum content (wt%) in the slurry composition( lines 68-100). The abrasive is for polishing the film to be polished, and silica-based abrasives such as fumed silica, colloidal silica, and mixtures thereof are used. The particle size of the abrasive is 5 to 200 nm, specifically 10 to 150 nm, and the content of the abrasive is 0.001 to 20% by weight, specifically 0.01 to 10% by weight, more specifically based on the total slurry composition. Is 0.1 to 5% by weight (lines 132-136).
WO’297 discloses that the particle size of the abrasive is 5 to 200 nm, specifically 10 to 150 nm, and the content of the abrasive is 0.001 to 20% by weight, specifically 0.01 to 10% by weight, more specifically based on the total slurry composition. Is 0.1 to 5% by weight. WO’297 discloses that silica-based abrasive surface silanol group (silanol group) are Si-OH or Si-O of - meaning a functional group, and the more abrasive surface on the number of silanol groups, it was confirmed that an excellent polishing rate. If the silanol group having chemical activity on the surface of the abrasive is large, the polishing rate is expected to increase as the abrasive is easily bonded to the hydroxyl group on the surface of the oxide film and the oxide film surface is easily removed by physical friction. In addition, the more silanol groups, the lower the degree of condensation of Si-O-Si, and physical friction does not occur excessively, thus reducing scratches. On the other hand, excessive silanol groups on the surface of the abrasive lower the dispersion stability in the acidic region and cause a change in pH when stored for a long time. When such storage stability problems such as pH change occur, even if the polishing performance such as the polishing rate is excellent, quality cannot be maintained for a long time and the mercury deteriorates. It is well held that 
But it is silent about the specific CV and density as applicant set forth in the claims
US’155 discloses an aqueous dispersion using a silica for CMP, and the silica has a particle density measured by a He-gas pycnometer method of 2.24 g/cm3 or more and a coefficient of variation in primary particle diameter calculated by TEM/image analysis of 0.40 or less( abstract). US’272 discloses smaller coefficient of variation in primary particle diameter means that the particle diameters of the primary particles are uniform. In the case where such particles are used as polishing abrasive grains, the size of the abrasive grains to be formed is also uniform, and a force with which the abrasive grains are pressed against the surface to be polished becomes uniform. As a result, the surface to be polished can be polished more smoothly, which is preferred. When the coefficient of variation becomes large, in the case where such particles are used as polishing abrasive grains, the variation in particle diameter becomes large in abrasive grains formed of aggregated primary particles. As a result, the force with which the abrasive grains are pressed against the surface to be polished becomes non-uniform, and further, the content of coarse particles, which cause scratches, increases, which is 
Thus, it would have been obvious to one of ordinary skill in the art to make the silica of the WO’297 with the claimed CV and density, motivated by the fact that US’155 discloses that such silica for CMP is capable of reducing scratches during polishing while ensuring an appropriately high polishing rate([0009-0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731